EXHIBIT 10.17

APRIA HEALTHCARE GROUP INC.
2003 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK PURCHASE RIGHTS AWARD AGREEMENT

      THIS RESTRICTED STOCK PURCHASE RIGHTS AWARD AGREEMENT (this “Award
Agreement”) dated ____________, 20____ by and between APRIA HEALTHCARE GROUP
INC., a Delaware corporation (the “Corporation”), and ________________________
(the “Grantee”) evidences the award (the “Award”) of restricted stock purchase
rights (“RSPRs”) granted by the Corporation to the Grantee as to the number of
RSPRs first set forth below.

--------------------------------------------------------------------------------

       Number of RSPRs:1   _____   Award Date: _____________, 20___
       Exercise Price per Share:1     $_______  
Expiration Date:1,2________, 20___
       Performance-Based Vesting Period:   January 1, 20___ – December 31, 20___
       Time-Based Vesting Date:  December 31, 20___

--------------------------------------------------------------------------------

      The Award is granted under the Apria Healthcare Group Inc. 2003
Performance Incentive Plan (the “Plan”) and subject to the Terms and Conditions
of Restricted Stock Purchase Rights (the “Terms”) attached to this Award
Agreement (incorporated herein by this reference) and to the Plan. The Award has
been granted to the Grantee in addition to, and not in lieu of, any other form
of compensation otherwise payable or to be paid to the Grantee. Capitalized
terms are defined in the Plan if not defined herein. The parties agree to the
terms of the Award set forth herein. The Grantee acknowledges receipt of a copy
of the Terms and the Plan.

“GRANTEE”

______________________________________
Signature

______________________________________
Print Name APRIA HEALTHCARE GROUP INC.
a Delaware corporation


By:__________________________________

Print Name:___________________________

Title:________________________________

CONSENT OF SPOUSE

      In consideration of the Corporation’s execution of this Award Agreement,
the undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

__________________________________
Signature of Spouse   ______________________
Date

_________________
1    Subject to adjustment under Section 7.1 of the Plan.
2    Subject to early termination under Sections 2 and 4 of the Terms and
Section 7.4 of the Plan.

--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK PURCHASE RIGHTS

1.     RSPRs; Vesting.

         1.1     RSPRs.   Each RSPR subject to the Award represents a right to
purchase one share of the Corporation’s Common Stock at the Exercise Price set
forth on the cover page of this Award Agreement, subject to vesting as provided
herein. Except as expressly provided elsewhere in this Award Agreement, RSPRs
shall vest and become exercisable only as provided in this Section 1. RSPRs may
be exercised only to the extent they are vested and exercisable and only prior
to the expiration of the Award as provided herein. Fractional share interests
shall be disregarded for purposes of the Award.

         1.2     Performance-Based Vesting.   Subject to Sections 2 and 4 below,
promptly following the conclusion of the Performance-Based Vesting Period (as
set forth on the cover page of this Award Agreement), the Compensation Committee
of the Corporation’s Board of Directors (the “Committee”) shall determine the
number of RSPRs subject to the Award (if any) that have vested based on the
actual performance of the Corporation during the Performance-Based Vesting
Period (“Actual Performance”) relative to the Performance Target (“Performance
Target”) established by the Committee for such period as set forth on Schedule A
attached hereto (“Performance-Based Vesting”). RSPRs shall vest under this
Section 1.2 as of the conclusion of the Performance Period as follows:

•  

if Actual Performance is equal to or exceeds 100% of the Performance Target,
100% of the RSPRs subject to the Award shall vest;



•  

if Actual Performance equals 95% of the Performance Target, 50% of the RSPRs
subject to the Award shall vest;



•  

if Actual Performance equals an amount greater than 95% but less than 100% of
the Performance Target, between 50% and 100% of the RSPRs subject to the Award
shall vest on a linear basis (e.g., if Actual Performance equals 97.5% of the
Performance Target, 75% of the RSPRs subject to the Award shall vest);



•  

if Actual Performance is less than 95% of the Performance Target, 0% of the
RSPRs subject to the Award shall vest pursuant to this Section 1.2.


         1.3     Time-Based Vesting.   Subject to Sections 2 and 4 below, the
portion of the RSPRs subject to the Award that do not become vested pursuant to
Section 1.2 shall become fully vested as of the Time-Based Vesting Date set
forth on the cover page of this Award Agreement (“Time-Based Vesting”). (The
term “Time-Based Vesting Period” means the period of time commencing with the
Award Date and ending with the Time-Based Vesting Date.)

2.     Termination of Employment/Service; No Employment/Service Commitment.

         2.1     Continuance of Employment/Service Required.   Performance-Based
Vesting and Time-Based Vesting of RSPRs subject to the Award and the rights and
benefits under this Award Agreement require continued employment or service
through the conclusion of the Performance-Based Vesting Period or through the
Time-Based Vesting Date, as applicable. Except as expressly provided in this
Section 2 or in Section 4, employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Grantee to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
herein or under the Plan.

         2.2     Possible Vesting upon Termination of Employment/Service.   If
the Grantee ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary, the following rules shall apply (the last day that
the Grantee is employed by or provides services to the Corporation or a
Subsidiary is referred to as the Grantee’s “Severance Date”). The Committee
shall be the sole judge of whether the Grantee continues to render employment or
services for purposes of this Award Agreement.

                 2.2.1      Termination Due to Disability or Retirement Prior to
End of Performance-Based Vesting Period.   In the event the Grantee’s employment
or services terminate due to the Grantee’s Disability (as defined below) or
Retirement (as defined below) prior to the conclusion of the Performance-Based
Vesting Period, the number of RSPRs subject to the Award that shall become
vested as of the conclusion of the Performance-Based Vesting Period shall equal
the sum of (a) the number of RSPRs subject to the Award that would have vested
as of the conclusion of the Performance-Based Vesting Period in accordance with
Section 1.2 above (assuming no termination of employment or services had
occurred) multiplied by a fraction, the numerator of which shall be the number
of whole months during the Performance-Based Vesting Period the Grantee was
employed by or rendered services to the Corporation or a Subsidiary and the
denominator of which shall be the number of whole months in the
Performance-Based Vesting Period; and (b) the number of RSPRs subject to the
Award that would not have vested as of the conclusion of the Performance-Based
Vesting Period in accordance with Section 1.2 above (assuming no termination of
employment or services had occurred) multiplied by a fraction, the numerator of
which shall be the number of whole months during the Time-Based Vesting Period
the Grantee was employed by or rendered services to the Corporation or a
Subsidiary and the denominator of which shall be the number of whole months in
the Time-Based Vesting Period. If this Section 2.2.1 applies, any RSPRs subject
to the Award that do not vest in accordance with the foregoing provisions shall
terminate as of the conclusion of the Performance-Based Vesting Period.

                 2.2.2      Termination Due to Death Prior to End of
Performance-Based Vesting Period.   In the event the Grantee’s employment or
services terminate due to the Grantee’s death prior to the conclusion of the
Performance-Based Vesting Period, the number of RSPRs subject to the Award that
shall become vested shall equal the sum of (a) the number of RSPRs subject to
the Award that would have vested as of the conclusion of the Performance-Based
Vesting Period in accordance with Section 1.2 above (assuming no termination of
employment or services had occurred) multiplied by a fraction, the numerator of
which shall be the number of whole months during the Performance-Based Vesting
Period the Grantee was employed by or rendered services to the Corporation or a
Subsidiary and the denominator of which shall be the number of whole months in
the Performance-Based Vesting Period; and (b) the number of RSPRs subject to the
Award that would not have vested as of the conclusion of the Performance-Based
Vesting Period in accordance with Section 1.2 above (assuming no termination of
employment or services had occurred) multiplied by a fraction, the numerator of
which shall be the number of whole months during the Time-Based Vesting Period
the Grantee was employed by or rendered services to the Corporation or a
Subsidiary and the denominator of which shall be the number of whole months in
the Time-Based Vesting Period; provided, however, that if the Grantee’s death
occurs prior to January 1 of the final year of the Performance-Based Vesting
Period, the number of RSPRs to be pro-rated pursuant to clause (a) above shall
be determined as if the Performance-Based Vesting Period had ended on December
31 of the calendar year in which the Grantee’s death occurred (a “Short
Performance-Based Vesting Period”) and the Performance Target reflected on
Schedule A hereto shall be adjusted pro-rata to reflect such Short
Performance-Based Vesting Period. If this Section 2.2.2 applies, any RSPRs
subject to the Award that do not vest in accordance with the foregoing
provisions shall terminate as of the conclusion of the Performance-Based Vesting
Period.

                 2.2.3      Termination Due to Death, Disability or Retirement
after Performance-Based Vesting Period.   In the event the Grantee’s employment
or services terminate due to the Grantee’s death, Disability or Retirement after
the conclusion of the Performance-Based Vesting Period, the number of RSPRs
subject to the Award that shall become vested shall equal the number of RSPRs
that did not vest as of the conclusion of the Performance-Based Vesting Period
in accordance with Section 1.2 above multiplied by a fraction, the numerator of
which shall be the number of whole months during the Time-Based Vesting Period
the Grantee was employed by or rendered services to the Corporation or a
Subsidiary and the denominator of which shall be the number of whole months in
the Time-Based Vesting Period. If this Section 2.2.3 applies, any RSPRs subject
to the Award that do not vest in accordance with the foregoing provisions shall
terminate as of the Grantee’s Severance Date.

                 2.2.4     Termination for Any Reason Other than Death,
Disability or Retirement.   Subject to Section 4 below, in the event the
Grantee’s employment or services terminate for any reason other than the
Grantee’s death, Disability or Retirement, the Award and any RSPRs subject to
the Award, to the extent not vested on the Severance Date, shall terminate as of
the Severance Date.

                 2.2.5     Definitions.   For purposes of this Award Agreement,
“Disability” means a permanent disability (within the meaning of Section
22(e)(3) of the Code or as otherwise determined by the Committee). For purposes
of this Award Agreement, “Retirement” means a termination of employment by the
Grantee that occurs both (a) upon or after the Grantee’s attainment of age 55
and (b) upon or after the date when the sum of the Grantee’s age and the
Grantee’s years of service to the Corporation and its Subsidiaries (such years
of service determined in accordance with the rules for determining years of
service under the Corporation’s 401(k) Plan) is at least 60.

                  2.2.6     Time for Exercise of Award Following Termination of
Employment.   In the event that the Grantee’s employment or services terminate
due to the Grantee’s death or Disability, any RSPRs subject to the Award that
are vested at the time of or become vested in connection with such termination
of employment shall continue to be exercisable until the later of (a) one year
following the Grantee’s Severance Date, or (b) one year following the date that
such RSPRs became vested, and, to the extent not exercised, shall terminate
immediately following such period. In the event that the Grantee’s employment or
services terminate due to the Grantee’s Retirement, any RSPRs subject to the
Award that are vested at the time of or become vested in connection with such
termination of employment shall continue to be exercisable until the later of
(a) three years following the Grantee’s Severance Date, or (b) one year
following the date that such RSPRs became vested, and, to the extent not
exercised, shall terminate immediately following such period. Subject to Section
4 below, in the event that the Grantee’s employment or services terminate for
any reason other than the Grantee’s death, Disability or Retirement, any RSPRs
subject to the Award that are vested at the time of such termination of
employment shall continue to be exercisable for three months following such
termination and, to the extent not exercised, shall terminate immediately
following such period. Notwithstanding the foregoing, in no event shall an RSPR
be exercised after the Expiration Date.

         2.3     No Employment/Service Commitment.   Nothing contained in this
Award Agreement or the Plan constitutes a continued employment or service
commitment by the Corporation or any of its Subsidiaries, affects the Grantee’s
status, if he or she is an employee, as an employee at will who is subject to
termination without cause, confers upon the Grantee any right to remain employed
by or in service to the Corporation or any Subsidiary, interferes in any way
with the right of the Corporation or any Subsidiary at any time to terminate
such employment or service, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Grantee’s other compensation.

3.     Exercise of RSPRs.

         3.1     General.   To the extent that the RSPRs subject to the Award
are vested and exercisable, the Grantee has the right to exercise such RSPRs (to
the extent not previously exercised), and such right shall continue until the
expiration or earlier termination of the Award. Fractional interests in RSPRs
shall be disregarded, but may be cumulated. No fewer than 100(1) shares of
Common Stock may be purchased at any one time, unless the number purchased is
the total number of RSPRs at the time exercisable under the Award.

         3.2     Method of Exercise.   Vested RSPRs shall be exercisable by the
delivery to the Secretary of the Corporation of a written notice stating the
number of shares of Common Stock to be purchased pursuant to the Award (or
completion of such other administrative exercise procedures as the Committee may
require from time to time) and accompanied by:

•  

payment in full for the Exercise Price of the shares to be purchased in
accordance with Section 5.5 of the Plan, subject to such further limitations and
rules or procedures as the Committee may establish from time to time as to any
non-cash payment;



•  

satisfaction of the tax withholding provisions of Section 8.5 of the Plan; and



•  

any written statements or agreements required pursuant to Section 8.1 of the
Plan.



4.     Early Termination of Award; Changes in Control.

         4.1     Possible Termination of Award upon Change in Control.   The
Administrator may terminate the RSPRs upon a dissolution of the Corporation or
other event described in Section 7.1 of the Plan that the Corporation does not
survive (or does not survive as a public company in respect of its Common
Stock), or upon a Change in Control Event (as defined in the Plan); provided, as
a condition precedent to any such termination, that (1) the Administrator shall,
subject to the exceptions set forth in the last two sentences of this paragraph
and further subject to Section 4.3, fully vest the outstanding and otherwise
unvested RSPRs subject to the Award, and (2) the Grantee shall be given
reasonable advance notice of the acceleration and impending termination and a
reasonable opportunity to exercise the outstanding vested RSPRs subject to the
Award (including any RSPRs that vest pursuant to the foregoing clause) before
the termination of the Award (except that in no case shall more than ten days’
notice of the accelerated vesting and impending termination be required and any
acceleration may be made contingent upon the actual occurrence of the event).
(If the Administrator provides for the termination of the RSPRs upon a
dissolution of the Corporation or other event described in Section 7.1 of the
Plan that the Corporation does not survive (or does not survive as a public
company in respect of its Common Stock), such event is referred to as a
“Termination Event.”) The Corporation shall provide for the substitution,
assumption, exchange or other continuation or settlement of the Award if it is
not so terminated in connection with a Termination Event or Change in Control
Event. Any acceleration of the RSPRs shall comply with applicable legal
requirements. The Administrator may reinstate the original terms of an award if
a Change in Control Event or Termination Event giving rise to the acceleration
does not actually occur.

         4.2     Termination of Employment in Connection with a Change in
Control.   The following provisions of this Section 4.2 supercede any
inconsistent provision of Section 2.2. The Award shall be deemed to be fully
vested as of the Grantee’s Severance Date if the Grantee incurs a Qualifying
Termination. The Grantee shall be deemed to have incurred a “Qualifying
Termination” for this purpose if any of the following events occur:

•  

the Grantee's employment is terminated by the Corporation or a Subsidiary
without Cause within the period that ends with a Change in Control Event and
begins with the first to occur of (i) the initial public announcement of the
Change in Control Event, and (ii) the 90th day preceding the Change in Control
Event,



•  

the Grantee's employment is terminated by the Corporation or a Subsidiary for
any reason other than Cause (and other than due to the Grantee's death or
Disability) upon or at any time within two years following the Change in Control
Event, or



•  

the Grantee terminates employment with the Corporation or a Subsidiary for Good
Reason upon or at any time within two years following the Change in Control
Event.



      Subject to Section 4.1, if the Grantee incurs a Qualifying Termination,
the RSPRs subject to the Award shall continue to be exercisable until three
years after the Grantee’s Severance Date. Notwithstanding the foregoing, in no
event shall an RSPR be exercised after the Expiration Date.

     For purposes of this Award Agreement, “Cause” means the occurrence of
either or both of the following: (1) the Grantee’s conviction for committing an
act of fraud, embezzlement, theft, or other act constituting a felony (other
than traffic related offenses or as a result of vicarious liability); or (2) the
willful engaging by the Grantee in misconduct that is significantly injurious to
the Corporation. However, no act or failure to act, on the Grantee’s part shall
be considered “willful” unless done, or omitted to be done, by the Grantee not
in good faith and without reasonable belief that the Grantee’s action or
omission was in the best interest of the Corporation.

      For purposes of this Award Agreement, “Good Reason” means, without the
Grantee’s express written consent, the occurrence of any one or more of the
following: (1) a material reduction in the nature or status of the Executive’s
authorities, duties, and/or responsibilities, (when such authorities, duties,
and/or responsibilities are viewed in the aggregate) from their level in effect
on the day immediately prior to the Change in Control Event; (2) a reduction in
the Grantee’s base salary from its highest level in effect at any point in the
three months preceding the Change in Control Event; a significant reduction in
the Grantee’s aggregate incentive opportunities under the Corporation’s short
and/or long-term incentive programs, as such opportunities exist immediately
prior to the Change in Control Event; (3) the failure of the Corporation to
maintain the Grantee’s relative level of coverage and accruals under the
Corporation’s employee benefit and/or retirement plans, policies, practices, or
arrangements in which the Grantee participates immediately prior the Change in
Control Event (both in terms of the amount of benefits provided, and amounts
accrued) (for this purpose, the Corporation may eliminate and/or modify existing
programs and coverage levels; provided, however, that the Grantee’s level of
coverage under all such programs must be at least as great as is provided to
executives who have the same or lesser levels of reporting responsibilities
within the Corporation’s organization); or (4) the Grantee is informed by the
Corporation that his or her principal place of employment for the Corporation
will be relocated to a location that is greater than fifty (50) miles away from
the Grantee’s principal place of employment for the Corporation immediately
prior to the Change in Control Event).

         4.3     Section 280G.   Notwithstanding anything else contained in this
Section 4 to the contrary, in no event shall the Award be accelerated to an
extent or in a manner which would not be fully deductible by the Corporation for
federal income tax purposes because of Section 280G of the Code. If the Grantee
would be entitled to benefits or payments hereunder and under any other plan or
program that would constitute “parachute payments” as defined in Section 280G of
the Code, then the Grantee may by written notice to the Corporation designate
the order in which such parachute payments will be reduced or modified so that
the Corporation is not denied federal income tax deductions for any “parachute
payments” because of Section 280G of the Code. Notwithstanding the foregoing, if
the Grantee is a party to an employment or other agreement with the Corporation,
or is a participant in a severance program sponsored by the Corporation, that
contains express provisions regarding Section 280G and/or Section 4999 of the
Code (or any similar successor provision), the Section 280G and/or Section 4999
provisions of such employment or other agreement or plan, as applicable, shall
control as to the Award (for example, and without limitation, the Grantee may be
a party to an employment agreement with the Corporation that provides for a
“gross-up” as opposed to a “cut-back” in the event that the Section 280G
thresholds are reached or exceeded in connection with a change in control and,
in such event, the Section 280G and/or Section 4999 provisions of such
employment agreement shall control as to the Award).

5.     Non-Transferability.

      The Award and any other rights of the Grantee under this Award Agreement
or the Plan are nontransferable and exercisable only by the Grantee, except as
set forth in Section 5.7 of the Plan.

6.     Notices.

      Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be given only
when received, but if the Grantee is no longer employed by or providing services
to the Corporation or a Subsidiary, shall be deemed to have been duly given by
the Corporation when enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.

7.     Stock Ownership Requirements.

      The Award and all rights of Grantee under this Award Agreement or in
connection with any shares of the Corporation’s Common Stock purchased pursuant
to this Award Agreement are and shall be subject to, and Grantee agrees to be
bound by, all of the terms and conditions of the Stock Ownership Requirements
Agreement between the Corporation and Grantee and the “Requirements” referenced
and defined therein.

8.     Plan.

      The Award and all rights of the Grantee under this Award Agreement are
subject to, and the Grantee agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference. In the event of a
conflict or inconsistency between the terms and conditions of this Award
Agreement and of the Plan, the terms and conditions of the Plan shall govern.
The Grantee agrees to be bound by the terms of the Plan and this Award Agreement
(including these Terms). The Grantee acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Award Agreement. Unless
otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Committee so conferred by appropriate action of
the Board or the Committee under the Plan after the date hereof.

9.     Entire Agreement.

      This Award Agreement (including these Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Award Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

10.     Governing Law.

      This Award Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

11.     Effect of this Agreement.

      This Award Agreement shall be assumed by, be binding upon and inure to the
benefit of any successor or successors to the Corporation.

12.     Counterparts.

      This Award Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

13.     Section Headings.

      The section headings of this Award Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.

--------------------------------------------------------------------------------